Opinion by
Hurt, J.
§ 53. Conclusions of trial judge; party entitled to have same prepared and filed in the record upon request made therefor within a reasonable time; reasonable time in such case. This case was tried by the judge without a jury, and judgment rendered against appellants. On the same day that judgment was rendered, appellants’ motion for new trial was overruled, and thereupon appellants requested the judge to state in writing his conclusions of law and fact, which request the judge refused, upon the ground that the same was not made until after judgment was rendered and motion for new trial overruled. It further appears that the request was made immediately after the motion for new trial was overruled, and that the term of the court continued for ten days thereafter, and during said time appellants frequently urged a compliance with said request. ' Held: Under the law appellants were entitled to have such request granted. It was made in a reasonable time after the trial, and the fact that it was made after their motion for new trial had been overruled furnishes no reason for infusing it. [2 W. Con. Rep. §§ 224, 175.]
§ 54. Statement of facts; party's right to a. Immediately after appellants’ motion for a new trial was overruled, they gave notice of appeal, and prepared and presented their statement of facts. Counsel for appellees would not agree to said statement, and prepared a statement also. The two statements were then presented to the judge, with the request that he prepare and certify *78a true and correct statement of facts. This duty the judge -failed to perform. Held, reversible error. [2 W. Con. Rep. § 824.]
December 2, 1885.
Reversed and remanded.